      Case 1:18-cv-08680-PAC-GWG Document 50 Filed 08/23/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 EMMA MCGOWAN,

                    Plaintiff,

             -against-                                No. 1:18-CV-8680 (PAC)(GWG)

 JPMORGAN CHASE & CO.,

                         Defendant.


                    JOINT STIPULATION AND [PROPOSED] ORDER

              WHEREAS, Plaintiff filed this action naming JPMorgan Chase & Co. as the

Defendant (ECF Dkt. 1);

              WHEREAS, the Parties wish to correct the name of the Defendant;

              WHEREAS, Plaintiff wishes to dismiss the Third Cause of Action

(Discrimination Because of Disability in Violation of New York City Human Rights Law)

(“Third Cause of Action”) from her Complaint (ECF Dkt. 1); and

              WHEREAS, the Parties wish to avoid the necessity of filing an amended

complaint and answer;

IT IS HEREBY STIPULATED, AGREED, AND ORDERED as follows:

              1.         Pursuant to Federal Rule of Civil Procedure 15, the Complaint (ECF Dkt.

1) (“Complaint”) is hereby amended to remove JPMorgan Chase & Co. and to substitute

JPMorgan Chase Bank, N.A. as Defendant;

              2.         This amendment relates back to the original date of the filing pursuant to

Federal Rule of Civil Procedure 15(c);
      Case 1:18-cv-08680-PAC-GWG Document 50 Filed 08/23/19 Page 2 of 3



                 3.    Defendant JPMorgan Chase Bank, N.A. is considered to have been

properly and timely served pursuant to Federal Rule of Civil Procedure 4, and is hereby waiving

any argument that service of the Complaint was in any way improper, or that notice was in any

way deficient;

                 4.    All allegations in the Complaint directed at JPMorgan Chase & Co. are

now intended to be directed at JPMorgan Chase Bank, N.A.;

                 5.    JPMorgan Chase & Co. is dismissed with prejudice;

                 6.    Plaintiff’s Third Cause of Action is dismissed with prejudice;

                 7.    The words “and retaliated against her after she requested a reasonable

accommodation for a pregnancy-related disability” from Paragraph 3 of Plaintiff’s Complaint are

stricken;

                 8.    The words “and Disability” from the header on Page 5 of Plaintiff’s

Complaint are stricken; and

                 9.    Paragraphs 40-42 of Plaintiff’s Complaint are stricken;

                 10.   The words “for requesting an accommodation” from Paragraph 45 of

Plaintiff’s Complaint are stricken;

                 11.   Paragraphs 61-65 of Plaintiff’s Complaint are stricken;

                 12.   The words “requesting a reasonable accommodation and” from Paragraph

67 of Plaintiff’s Complaint are stricken;

                 13.   The words “because of her protected request for a reasonable

accommodation” from Paragraph 68 of Plaintiff’s Complaint are stricken;




                                                2
      Case 1:18-cv-08680-PAC-GWG Document 50 Filed 08/23/19 Page 3 of 3



              14.     Defendant’s Answer and Defenses to Plaintiff’s Complaint (ECF Dkt. 11)

is sufficient and Defendant does not need to (and will not) file a new answer based on the above

amendments; and

              15.     Defendant is not waiving any defenses by not filing a new answer.



Dated: August 23, 2019

By:                                                By:
                                                         __________________________

Attorneys for Defendant                            Attorneys for Plaintiff

MORGAN, LEWIS & BOCKIUS LLP                        OUTTEN & GOLDEN LLP
Melissa D. Hill                                    Cara E. Greene
Nicole M. Zito                                     Gregory S. Chiarello
101 Park Avenue                                    Nina R. Frank
New York, NY 10178-0600                            685 Third Avenue, 25th Floor
Phone: (212) 309-6000                              New York, New York 10017
                                                   Telephone: (212) 245-1000



SO ORDERED:

By:
       HON. GABRIEL W. GORENSTEIN

Dated: New York, New York
       August __, 2019




                                               3
